Citation Nr: 1757469	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  07-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently rated 10 percent prior to January 9, 2009, 30 percent from January 9, 2009, and 70 percent from December 1, 2009.

4.  Entitlement to an initial compensable evaluation for chronic rhinitis.

5.  Entitlement to an initial compensable evaluation for chronic tonsillitis.

6.  Entitlement to an initial disability rating in excess of 20 percent for a myofascial back disability.

7.  Entitlement to a higher initial disability rating for patellofemoral syndrome of the right knee, currently rated noncompensable prior to June 23, 2009, and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO granted the Veteran's claims of entitlement to service connection for PTSD, a back disability, a right knee disability, chronic rhinitis, and chronic tonsillitis, but denied his claims for service connection for hearing loss and pseudofolliculitis barbae.  The Veteran timely appealed the denials as well as the disability ratings assigned for the other disabilities.  During the course of the appeal, the RO granted staged ratings for PTSD and the right knee disability, but those issues remain on appeal as the Veteran has not indicated that any subsequently assigned ratings satisfy his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Board remanded the case for further development, to include scheduling the Veteran for a DRO hearing.  The record shows that the Veteran did not report for a hearing scheduled in May 2013.

The issues of entitlement to higher initial ratings for the service connected back and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability by VA standards for the purpose of service connection is not shown to be present for either ear.

2.  The evidence is at least evenly balanced as to whether the Veteran has had pseudofolliculitis barbae during the pendency of the claim that had its onset during service. 

3.  For the period from July 6, 2004 through November 30, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood were not shown during this time period.

4.  Since December 1, 2009, the Veteran's PTSD was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment was not shown during this time period.

5.  Throughout the period on appeal, there is no evidence that the Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  At no time have nasal polyps been shown.

6.  The Veteran's tonsillitis has not been manifested by objective findings during the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, pseudofolliculitis barbae was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for a 50 percent initial disability rating, but no higher, from July 6, 2004 through November 30, 2009, for service-connected PTSD have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for an initial disability rating in excess of 70 percent from December 1, 2009, for service-connected PTSD have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2017).

6.  The criteria for a compensable initial rating for tonsillitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Letters dated in October 2004 and June 2008 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have also been obtained.  VA examinations have been conducted in August 2005, September 2005, May 2007, June 2009, July 2009, February 2011, and February 2013.  Taken together, along with the other evidence of record, these examinations/opinions provide a sufficient basis for deciding the claims.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Hearing Loss

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

The service treatment records do not show any audiological findings demonstrating hearing loss by VA standards.  In June 2004, shortly before the Veteran's separation from service, a report of medical history noted his report of experiencing "slight hearing loss."  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
5
5
LEFT
20
25
10
5
5

On the authorized audiological evaluation in August 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
15
LEFT
15
20
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The record contains a report of private audiogram dated in February 2007 which noted pure tone thresholds that appeared to meet the criteria for hearing loss by VA standards.  However, the examiner indicated that the speech recognition thresholds for both ears were inconsistent with the readings.

On the authorized audiological evaluation in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
25 
25
20
20
LEFT
15
25
20
25
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner noted the Veteran had normal hearing in each ear.  The examiner stated that:

There is no evidence in the Veteran's claims folder to support that a noise induced hearing loss occurred in either ear while on active duty.  Veteran's hearing thresholds were within normal limits at all tested frequencies bilaterally at separation from active duty military service and no significant hearing threshold shifts are noted between Veteran's enlistment audio exam and his separation audio exam.  Additionally there were no shifts in hearing thresholds between Veteran's enlistment into active service and his 2005 C&P examination.  Veteran currently has no ratable hearing loss in either ear.  

The Veteran has not been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  There is no competent evidence of hearing loss in either ear for VA purposes at any time either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examinations in August 2005 and February 2013 failed to show a hearing loss for VA compensation purposes in either ear.  38 C.F.R. § 3.385.  

The Board finds the private February 2007 audiogram not probative as it is not consistent with the VA audiograms conducted before and after, and because the February 2007 examiner noted the inconsistency in the findings.

The audiological findings on the VA examinations did not show an auditory threshold greater than 25 decibels at any of the relevant ear frequencies or a speech recognition score less than 94 decibels in either ear.  Given the lack of evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, service connection for hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Pseudofolliculitis Barbae

During service in June 2003, the Veteran reported on a physical examination that he had "continuous razor bumps from shaving."  

On VA skin examination in August 2005, the examiner noted that the Veteran had been treated in service for pseudofolliculitis barbae.  Currently, the Veteran reported that he "has learned now that he has to shave infrequently and he shaves about every third day.  If he shaves more frequently, he will develop pseudofolliculitis bumps."  On examination, the Veteran had "no lesions in the anterior neck which is where he has most of his trouble.  There today he is clean shaven with no active lesions of pseudofolliculitis barbae."  The impression was "pseudofolliculitis barbae, quiescent, in remission, following the advice that he was given while on active duty about shaving infrequently."

On a VA treatment note dated in April 2008, the Veteran reported a complaint of episodic razor burn on the face.

On VA skin examination in January 2013, the Veteran reported onset of facial rash in 2000, currently well controlled with medications.  He reported he averaged about one flare-up per month, with red and flaky skin; the flares may last a week or so.  The examiner diagnosed seborrhea.  

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of pseudofolliculitis barbae in service and after service; a documented complaint of "continuous razor bumps from shaving" during service; a diagnosis of pseudofolliculitis barbae on VA examination in August 2005 that noted the Veteran's report of inservice onset; and a further complaint of episodic razor burn on the face in April 2008.  

As the Veteran filed his claim for service connection in July 2004, at service separation, the August 2005 diagnosis falls within the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement of a "current disability" is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Any remaining doubt is resolved in favor of the Veteran.  Service connection for pseudofolliculitis barbae is warranted.

III.  Higher Ratings

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD 

The Veteran is service-connected for PTSD at a 10 percent disability rating beginning July 6, 2004; at a 30 percent disability rating beginning January 9, 2009; and at a 70 percent disability rating beginning December 1, 2009.

Criteria

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Finally, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32. 

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Evidence

In August 2005 the Veteran was seen with complaints of depression.  He was neatly dressed, well groomed, cooperative, and easily engageable.  No psychomotor abnormalities were noted and no abnormal involuntary movements were present.  His mood was depressed and anxious, and his affect was blunted.  The Veteran's eye contact was appropriate and his thought processes were coherent and goal directed.  He denied audio or visual hallucinations and none were noted.  The Veteran was not suicidal or homicidal, and he was alert and fully oriented.  The diagnosis was depression, not otherwise specified; rule out PTSD.  The GAF was 45.

On VA examination in September 2005, the Veteran reported some improvement in his general attitude and feelings.  The Veteran reported that he currently lived with his parents.  He did not care if he picked up a job or not, although he was looking.  He spent most of his time just reading the newspaper and watching television.  He did not participate in much social life.  He had no girlfriend.  The Veteran demonstrated a nonchalant attitude during the examination.  The Veteran denied excessive drinking but stated he drank a little beer two or three times per week.  

On examination, the Veteran was cleanly dressed.  He had an unconcerned attitude about him and also showed a mild irritation.  The Veteran reported that he had no plan for the future.  He had good contact with outside reality and the examiner did not notice any psychotic type of manifestation about him.  The Veteran did not appear to be anxiety-ridden.  He complained of sleep disturbance and stated that any external noise that reaches him during the night made him worried and he would check to see if the doors are carefully closed.  He denied current suicidal or homicidal ideation.  He denied manic feelings and had no panic attacks.  The Veteran did not express any ambition.  He was not able to enjoy his favorite activities like sports, and he generally felt that he had lost interest in enjoyable social activities.  The examiner noted that the Veteran's GAF was between 55 and 60.

On VA examination in June 2007, the Veteran reported that he had never married but did have two children by a previous relationship.  He reported that he had been raising his two children since his six-year-old was a baby.  He currently lived with his nine and six-year-old sons.  He had been working full-time for the United States Postal Service as a mail carrier for almost two years.  The Veteran indicates that since the September 2005 examination he did not feel that things have been getting any better; however he had become employed full-time and had moved out of his parents' house and into his own home.  The Veteran reported that he drank three to four beers every night and more on the weekends.  He denied any impact of his drinking on his social or occupational functioning.  The Veteran reported having trouble sleeping, getting only two to three hours of sleep per night, with frequent waking and recurrent nightmares.  He reported a depressed mood.  

The Veteran reported that he was not in any romantic relationship currently and had a fairly limited social life, in large part because he is raising his two sons and working full-time and does not have much time for social activities.  He described this as fairly stressful.  The Veteran stated that he was close to both his parents as well as a cousin, but he had few other friends.  The Veteran was able to complete normal activities of daily living without impairment and was generally able to care for himself and his children.  He felt depressed on some days and did not feel like getting out of bed or doing anything, but he generally pushed through.  The Veteran had a fairly active schedule and not much time for leisure, but he did watch television and follow sports.  Every now and then he would take his children to a movie.

On examination, the Veteran presented as a depressed, disinterested, and tired individual.  He was well dressed and groomed.  He was verbal and cooperative and was estimated to have average intelligence.  His speech was clear and his thought process was generally logical, coherent, and relevant.  His affect was dysthymic and he appeared fairly disinterested.  He showed signs of psychomotor slowing.  The Veteran was well oriented to time, place, person, and situation.  His reasoning and judgement were good.  Fund of general information and verbal comprehension were good, although he did have some mild difficulty expressing himself clearly.  His capacity for simple arithmetic was good.  The Veteran reported some difficulty with concentration, but this did not appear to affect his performance at work and he did perform average on the digit span task.   He was able to recall two out of three items after a five minute delay and overall his short-term memory appeared fair.  His long-term memory appeared fair as well.  The Veteran reported some anger and irritability, and said that he will have anger outbursts about two times a week.  He said that sometimes he threw things and yelled.  He indicated that he had spanked his children for minor things but denied using excessive force or ever hitting them.  The Veteran reported that he had good days and bad days regarding depression.  His depression could last for weeks at a time, but he denied any crying spells.  He did report anhedonia, reduced appetite with loss of about 20 pounds, concentration problems, and fatigue.  He denies any suicidality or homicidality and did not report any psychotic symptoms.  He did not evidence any delusional thinking.  
The examiner noted that the Veteran had missed some work due to his psychiatric issues and that his depression did appear to have at least moderately impacted his social life as he was fairly socially isolated at this point.  The examiner diagnosed mild PTSD, and depressive disorder.  A GAF of 70 was assigned for PTSD and a GAF of 65 for depressive disorder.  The examiner stated that the Veteran's capacity for adjustment was good at this point, and that he benefit from some antidepressant medication and/or counseling.

In April 2008 the Veteran was seen with complaints of worsening depression, episodic anxiety, anhedonia, amotivation, lethargy, disturbed sleep, and loss of appetite.  He denied thoughts of harming himself or others.  He worked full-time at the Post Office and had family support and friends.  During the assessment he was withdrawn and exhibited slow and monotonous speech.  

A February 2009 VA treatment record noted the Veteran presented with "moderate major depressive disorder and PTSD symptoms."  He denied suicidal ideation.

A March 2009 psychological evaluation noted that the Veteran had been attacked by two pit bulls while delivering mail in December 2008.  He was still employed at the Postal Service.  The Veteran reported that he lived with his two sons and that he had a good relationship with his parents.  His behavior was appropriate to the situation.  His speech was monotonous but spontaneous, and his mood was depressed.  His affect was flat.  His thought process was goal-directed and no evidence of confabulation or distractability was noted.  There was no evidence of suicidal or homicidal ideations indicated.  His recent and remote memory was intact.  The Veteran was oriented to person, place, and time.  The results of psychological testing suggested that his "anxiety symptoms include feelings of agitation, nervousness, generalized fear, and internal turmoil.  He may also have a significant level of anger and find it difficult to control his temper.  He probably has feelings of tension and inability to relax.  His depression is reflected in his endorsement of the most severe responses.  Sleep and appetite disturbances are noted as a part of his depression symptoms.  He is described by others as sad, apathetic, listless, and aloof.  The examiner noted a GAF score of 48.  

On VA examination in July 2009, the examiner noted that the Veteran avoided socializing with anyone other than immediate family.  He was frequently impatient with his children.  He had few leisure interests and described little motivation.  The Veteran described anger, irritability, and depression.  He was hypervigilant and could have paranoid and suspicious ideation.  He fantasized about harming his supervisor at work but denied any plan or intent to do so.  He had been off work the last several months for a toe fracture.  He was employed as a full-time USPS mail carrier and had held this position for several years.  The Veteran had been in a committed dating relationship for three years and appeared to be a responsible parent to his children.  The Veteran had completed a Bachelor's degree in business in 2004.  The Veteran reported impaired attention and concentration that impacted his memory and functioning at work.  The examiner assigned a GAF score of 58.

An April 2010 Department of Labor Worker's Compensation Psychiatric evaluation noted that the Veteran had not worked since November 2009.  He was noted to be alert and oriented to time, place, and person.  His mood was irritable and affect was appropriate.  He was not suicidal or homicidal.  His GAF score was 48.  The examiner noted that the Veteran had been attacked by pit bulls while working and that this had brought back old memories, flashbacks, and nightmares and since then he had been experiencing these symptoms.  The examiner noted that the Veteran continued to be depressed and very anxious.  He tried to avoid people and situations.  "His symptoms have interfered so much that it is unlikely that he will be able to go back to his employment.  His symptoms also interfered with his activities or daily living and he does not leave his home, confined to his home, and he is isolating."

On VA examination in February 2011, the Veteran reported that he had medically retired from the Post Office as a mail carrier last year due to PTSD.  He described frequent harassment and verbal confrontations with management and even filed an EEO complaint.  The Veteran had married in March 2010 to a woman he had dated for three years prior to their marriage.  His interactions with his spouse and three children were frustrating and he did not want to be bothered.  The Veteran reported that they had deficits in communication and his spouse struggled to understand his difficulties.  The Veteran reported being isolated from his family and easily irritated with his spouse and children.  He had lost interest in sex and was distant from immediate family members.  He was uncomfortable around others.  He had lost interest in previously enjoyed activities including pursuit of his educational goals.  He enjoyed watching sports on television but did not regularly involve himself in other leisurely activities.  The Veteran denied actual suicide attempts but did admit to having thoughts of "What if I wasn't here?"  

The Veteran did not demonstrate impairment in thought process or communication during the evaluation.  He denied experiencing hallucinations and no delusions were elicited.  The Veteran made fair eye contact and was guarded and somewhat evasive and apathetic towards the examiner's questioning.  He was visibly agitated during the interview.  Auditory comprehension was intact.  His mood was irritable with mood congruent.  His appearance and hygiene were adequate.  The Veteran denied imminent homicidal or suicidal ideation.  His ability to maintain minimal personal hygiene and perform daily activities of living was intact and not significantly impaired.  There were slight indications of functional impairment secondary to a loss of motivation and disinterest in social activities.  The Veteran was alert and fully oriented to time, place, person, and situation.  The Veteran denied experiencing panic attacks.  He acknowledged feeling fatigued, depressed, and irritable.  He had sleep disturbance with nightmares, anger and paranoia.  He reported he is jumpy while driving.  He thought about past military trauma 24/7.  The Veteran demonstrated impairments in impulse control related to a recent history of alcohol abuse and DWI charge.  He slept two to three hours a night with wakefulness along with primary insomnia.

The examiner stated that there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning (routine behavior self-care and conversation normal).  PTSD symptoms required continuous medication.  The Veteran had to withdraw from college and received a medical retirement from the post office last year due to a reported combination of PTSD and health problems.  "It is this examiner's opinion that the Veteran is not totally unemployable secondary to PTSD symptoms as he could likely function in an isolated environment though he would need to be separated from others in an autonomous work position.  His work history suggests that continuous human interaction would be quite difficult for the Veteran to tolerate based on his current psychiatric symptoms."

On a December 2014 mental health clinic note, the Veteran reported that he had not been able to work.  He helped his wife care for their young baby and attended AA.  He took classes on the internet.  The Veteran denied suicidal or homicidal ideas, plan, or intent.  His speech was normal in rate, rhythm, and volume.  His thought process was logical, coherent, and goal-directed.  The Veteran denied paranoid delusions.  He was alert and oriented to person, place, and date.  His memory was intact.  Concentration was good. 

Analysis 

The Board finds that the Veteran met the criteria for an initial 50 percent rating for his service connected PTSD for the period prior to December 1, 2009.  

Throughout this period, the Veteran's PTSD was manifested by symptoms such as mood disturbances including depression and anxiety, sleep impairment, and social isolation.  The GAF scores assigned during this appeal period ranged from 45 to 65.  

As noted, GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning, while scores from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The evidence demonstrates disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships throughout this period.  Thus, the Board finds that the Veteran's disability picture during the time period from July 2004 through November 30, 2009 more closely approximates the criteria for a 50 percent disability rating.  The Board notes that, throughout this time period, the Veteran was alert, well oriented, and well groomed.  Speech was normal, affect was congruent with content discussed, and he showed no psychotic symptoms.

For the following reasons, the Board finds that a rating in excess of 50 percent is not warranted during the time period July 6, 2004 through November 30, 2009.

The Veteran's symptoms did not more nearly approximate the criteria for a 70 percent rating during this period, and the evidence is not approximately evenly balanced.  The VA examiners did not indicate symptoms listed in the criteria for 70 percent rating or their equivalent.  The Veteran's service-connected psychiatric disorder did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, the Veteran did not exhibit obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.  Throughout most of the period, beginning in 2005, the Veteran was employed full-time, and he generally had positive relationships with his parents, children, and girlfriend (later wife).  

For the period beginning December 1, 2009, the Board finds that the currently assigned 70 percent rating is appropriate.

The April 2010 evaluation noted that the Veteran's PTSD symptoms had resulted in his isolating himself and avoiding other people, and he was unlikely to be able to return to his previous job.  The February 2011 examination noted his interactions with his spouse and children were frustrating, and his spouse struggled to understand his difficulties.  The Veteran reported was isolated from his family and easily irritated with his spouse and children.  

While the weight of the competent and credible evidence shows that the Veteran's service-connected PTSD meets the criteria for a 70 percent disability rating beginning December 1, 2009, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a 100 percent rating at any time since December 1, 2009.  38 C.F.R. § 4.130.  In this regard, the February 2011 VA examiner stated that the Veteran was not totally unemployable secondary to PTSD symptoms as he could likely function in an isolated environment though he would need to be separated from others in an autonomous work position.  While the Veteran has been unemployed, the December 2014 treatment note stated that he helped his wife care for their young baby, attended AA, and took classes on the internet.

Notably, the record does not contain any evidence of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, as is considered for a 100 percent disability rating for PTSD.  

Rhinitis

Under Diagnostic Code 6522, a 30 percent rating is provided for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side a 10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA examination in June 2007, the Veteran provided a history of sneezing, nasal congestion, and frequent upper respiratory tract infections described as colds.  He reported that his nasal obstruction occurs mostly at night.  He used a combination of Benadryl and Flonase, and stated that he had taken allergy shots in the past.  Examination revealed somewhat pale, boggy middle and inferior turbinates.  There was no mucopus present in the nose or nasopharynx.  There was no nasal crusting present.  There were no nasal polyps present.  There was approximately 30 percent nasal obstruction present on each side caused by primarily by enlargement of the inferior turbinates.  The diagnosis was allergic rhinitis.

On VA examination in June 2009, the examiner noted 50 percent nasal obstruction in both nostrils.  No polyps were present.  There was permanent hypertrophy of turbinates.  There was no tissue loss, septal deviation, or deformity of the nose.  

On VA examination in February 2011, the Veteran reported a history of allergic rhinitis.  His symptoms included runny nose, sneezing, and nasal congestion.  He said that at the present time he is currently on Flunisolide and Loratadine.  The examiner noted that both these medications had expired.   Examination revealed mild swelling of bilateral inferior turbinates.  However significant nasal obstruction was not present and there was free flow of air through bilateral nasal cavities.  There was no more than 20 percent nasal obstruction present involving either nasal cavity.  There was no nasal crusting present.  There were no nasal polyps present.  There was no mucopus in the nose or nasopharynx.  No significant functional limitations would result from the allergic rhinitis.

On VA examination in February 2013, the examiner stated that there was not greater than 50 percent obstruction of the nasal passage on both sides.  There was not complete obstruction on one side.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  Nasal endoscopy showed bilateral mild clear rhinorrhea and mild mucosal edema; no pus, polyps, or crusting was present.  The examiner stated that the Veteran's signs and symptoms of allergic rhinitis appeared to be under adequate control on his current medications.

There was no indication of nasal obstruction of greater than 50 percent on both sides on any of the examinations of record.  Nor was there showing of complete obstruction on one side at any time.  Thus, the Veteran's symptoms did not rise to the level of a 10 percent rating under Diagnostic Code 6522 at any time.

The Board considered the applicability of other rating criteria that could afford the Veteran a compensable rating.  In that regard, the June 2009 examination report shows evidence of permanent hypertrophy of turbinates (which was not present at the February 2013 examination).  Diagnostic Code 6523 (bacterial rhinitis) provides a 10 percent rating for permanent hypertrophy of turbinates, but also requires the presence of greater than 50 percent obstruction of nasal passage, which the Veteran does not have.  Thus, a compensable rating under that code is not shown.

The preponderance of the evidence is against a compensable rating for the Veteran's allergic rhinitis.  38 U.S.C.A. § 5107(b).

Tonsillitis

The Veteran's service connected tonsillitis has been rated under Diagnostic Code 6516.

When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 6516, a 10 percent rating requires evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id. 

On VA examination in June 2007, the Veteran indicated a problem with recurrent/chronic tonsillitis.  He complained of frequent sore throats and scratchy sensation in his throat.  He reported one documented bout of acute tonsillitis requiring antibiotics over the past year.  Examination of the mouth and oropharynx was unremarkable.  The tonsils were not particularly enlarged and there was no evidence of active infection or inflammation at the time of the examination.  Examination of the neck was unremarkable.  The diagnosis was history of chronic tonsillitis.

On VA examination in June 2009, the Veteran reported sore throat.  There was no interference with mastication or speech, and no disfigurement.  

On VA examination in February 2011, the Veteran reported that he was treated with antibiotics on two occasions for tonsillitis over the past year.  Examination of the mouth and oropharynx was unremarkable.  Bilateral palatine tonsils were present but appeared normal in appearance and not chronically inflamed or infected.  The examiner stated that the Veteran did not exhibit signs and symptoms of either acute, recurrent, or chronic tonsillitis.  Examination was completely unremarkable.  The examiner noted that no significant functional limitations would result from the tonsillitis.

On VA examination in February 2013, the examiner stated that the Veteran did not have chronic laryngitis.  The examiner noted that the Veteran did not describe any flare-up of tonsillitis over the past year, and that examination of his pharynx was normal.

The VA examinations of record did not demonstrate the presence of hoarseness, with inflammation of cords or mucous membranes, or any other objective manifestations of tonsillitis.  As the evidence shows that the Veteran does not have objective manifestations of the service-connected tonsillitis at any time during the appeals period, a compensable rating is not warranted.  

There are no additional expressly or reasonably raised issues presented on the record.



ORDER

Service connection for hearing loss is denied.

Service connection for pseudofolliculitis barbae is granted.

An initial 50 percent disability rating, and no higher, for PTSD from July 6, 2004 is granted.

From December 1, 2009 an initial disability rating in excess of 70 percent for PTSD is denied.

An initial compensable evaluation for chronic rhinitis is denied.

An initial compensable evaluation for chronic tonsillitis is denied.


REMAND

The Veteran contends that he is entitled to higher initial ratings for his service connected myofascial back disability and right knee patellofemoral syndrome.

He has been provided with multiple VA examinations addressing these disabilities.  The most recent examination of the back was conducted in June 2012 and the more recent examination of the right knee was conducted in February 2013.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The examinations of record do not include such testing.

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court addressed the adequacy of "mere speculation" opinions.  The Court explained that case law and VA guidelines do not require direct observation of functional impairment after repetitive use or during a flare-up as a prerequisite to offering a DeLuca opinion.  Indeed, it is not expected that such observation will usually occur; therefore, VA examiners should offer opinions based on estimates derived from information procured from all relevant sources, including the lay statements of veterans.  If a non-speculative opinion still cannot be offered, the VA examiner must explain the basis for this conclusion.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  

The most recent VA examinations of the back and right knee have noted the Veteran's report of flare-ups, however the detailed findings contemplated by the Sharp case have not been included.

Remand for new VA examinations to address the Correia and Sharp standards is required.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his lower back and right knee disabilities.  The examiner must review the entire claims file in conjunction with the examination.

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

The examiner should also express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran is not being observed after repetitive use or during a flare-up, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.

2.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


